 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK AUSSIEKER,                                     No. 2:19-cv-00365-JAM-CKD PS
12                        Plaintiff,
13             v.                                         ORDER
14    KEVIN LEE, et al.,
15                        Defendants.
16

17           Plaintiff, who proceeds pro se, requests permission to utilize the court’s electronic filing

18   system. (ECF No. 3.) Local Rule 133 provides that “[a]ny person appearing pro se may not

19   utilize electronic filing except with the permission of the assigned Judge or Magistrate Judge.

20   See L.R. 133(b)(3). All pro se parties shall file and serve paper documents as required by

21   applicable Federal Rules of Civil or Criminal Procedure or by these Rules.” E.D. Cal. L.R.

22   133(b)(2) (emphasis in original). “Requests to use paper or electronic filing as exceptions from

23   these Rules shall be submitted as stipulations . . . or, if a stipulation cannot be had, as written

24   motions setting out an explanation of reasons for the exception.” E.D. Cal. L.R. 133(b)(3)

25           Plaintiff has not submitted a stipulation. Rather, plaintiff indicates that he has access to

26   the technology necessary to utilize electronic filing. (See ECF No. 3.) Plaintiff’s request does

27   not set forth a compelling reason why the court should deviate from the Local Rules and its

28   standard practice of disallowing the use of electronic filing by pro se litigants.
                                                         1
 1             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for permission for

 2   electronic case filing (ECF No. 3) is DENIED.

 3   Dated: May 30, 2019
                                                     _____________________________________
 4
                                                     CAROLYN K. DELANEY
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9   14/aussierker.19cv365.order EFS

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
